Title: From George Washington to John Brown, 12 August 1775
From: Washington, George
To: Brown, John



Sir,
Camp at Cambridge Augt 12th 1775.

I am exceedingly obliged to you for the Notice of your Ships Sailing for London—I have availd myself of the oppertunity of writing a Letter to a Gentn in England which I beg leave to recommend to your care. Your Letter to Mr Loyd shall be sent into Boston by the first Flag that goes with Letters & this happens every day almost. I have nothing further to give you the trouble of at present than to assure you that I am Sir Yr Most Obedt & Ob⟨liged⟩ Hble Servt

Go: Washington

